SECONDARY BATTERY HAVING FILLING VALVE
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.
 
Status of Claims
Claim 1 is amended. Claims 16 and 17 are newly added. Claims 1-17 are being examined on the merits in this Office action.

Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In rejecting the claims, Sue et al. (KR 20160047217 A) and Nishimura et al. (US 20110108134 A1) were relied on as prior arts for teaching a secondary battery comprising a body part, a pin switch extending along a longitudinal axis of the body part within the body 
Similarly, as to claim 16, Sue and Nishimura fails to teach: 1) the manipulation part screw-coupled to an outer circumferential surface of the body part to move parallel to the linear movement of the pin switch when the manipulation part rotates with respect to the body part; and 2) the pressure apply part protruding from a central portion of the manipulation part to apply the pressure or remove the pressure to the first end of the pin switch in response to movement of the manipulation part, the pressure apply part being fixed to the manipulation part such that the pressure apply part does not move relative to the manipulation part. As such, claim 16 and its dependent claim 17 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727